Luke, J.
It appearing, from tlie evidence for the defense, that Berta May Evans, the fifteen-year-old girl upon whom the defendant is alleged to have committed an assault and battery, had, without justification, slapped the seven-year-old child of the défendant twice, “and was about to slap her the third time, when Mabelle [the defendant] came up there and shoved Berta May oil one time,” and this being the main defense relied on by defendant, the court erred in failing to charge, without request, the principle that parents may protect their children. Penal Code (1910), § 74; Cole v. State, 2 Ga. App. 735 (59 S. E. 24); Warnack v. State, 3 Ga. App. 596 (60 S. E. 288); Reed v. State, 15 Ga. App. 435 (83 S. E. 674).

Judgment reversed.


Broyles, O. J., and Bloodworth, J., eoneur.